UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4634
JUAN WALKER,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-19)

                      Submitted: January 23, 2002

                      Decided: February 8, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, Sam-
uel D. Marsh, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.
2                      UNITED STATES v. WALKER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Juan Walker pled guilty to one count of distributing heroin in vio-
lation of 21 U.S.C.A. § 841 (West 1999 & Supp. 2001), and was sen-
tenced to a term of fifty-seven months imprisonment. His attorney has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
raising as a potentially meritorious issue the district court’s failure to
find that he had a minimal role in the heroin conspiracy in which he
participated. U.S. Sentencing Guidelines Manual § 3B1.2 (2000).
Walker has been notified of his right to file a pro se supplemental
brief, but has not filed a brief. We affirm the conviction and sentence.

   The probation officer did not recommend an adjustment for a miti-
gating role and Walker made no objection to the presentence report
in the district court. We therefore review the district court’s treatment
of Walker’s role in the offense for plain error. United States v. Olano,
507 U.S. 725, 731-32 (1993). The defendant has the burden of show-
ing by a preponderance of the evidence that he is entitled to a mitigat-
ing role adjustment. United States v. Akinkoye, 185 F.3d 192, 202 (4th
Cir. 1999), cert. denied, 528 U.S. 1177 (2000). This court has held
that a defendant who sells drugs does not have a minor role in a drug
conspiracy. United States v. Brooks, 957 F.2d 1138, 1149 (4th Cir.
1992). Therefore, the district court did not plainly err in failing to find
that Walker had a minimal role.

   In accordance with the requirements of Anders, we have reviewed
the record for reversible error and found none. We therefore affirm
the conviction and sentence. We deny counsel’s motion to withdraw.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
                     UNITED STATES v. WALKER                      3
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED